DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the maximum radius from the tool axis to a tip of the first cutting edge remains constant between the first and second ends” as on claims 26, 28 and 31 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26, 28 and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 26, 28 and 31 each recite on lines 1-2 that “the maximum radius from the tool axis to a tip of the first cutting edge remains constant between the first and second ends”. 
However, there is no indication on the specification for these limitations, specifically that the maximum radius from the tool axis to a tip of the first cutting edge remains constant between the first and second ends.  
It is first noted that Figure 3, discloses “a partial enlarged view showing an example of a shape of the boundary portion between the peripheral cutting edge and the bottom cutting edge of the end mill shown in FIG. 1” as indicated on page 3 of the Specification as filed.  
Thus, since claim 1 clearly defines the first and second ends (second end formed in a bottom portion of the shank; and the first end originating at a location coinciding with a most proximal cutting edge region location in the shank, and extends continuously…to a third honed edge extending between the second end of the first cutting edge and the second cutting edge) and Figure 3 shows a partial enlarged view of the cutting tool, then Figure 3 does not necessarily disclose that the maximum radius from the tool axis to a tip of the first cutting edge remains constant between the first and second ends.  It is noted that the radius could potentially remain constant along at least a portion between the first and second ends.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 8, 19, 25-33 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites on line 13 “the chamfer”.  However, there is insufficient antecedent basis for “the chamfer” since no “chamfer” has been previously introduced on the claims.  For purposes of expediting prosecution “the chamfer” will be interpreted as –a chamfer--.  Further clarification is needed.
Claim 25 recites on line 4 “the outermost periphery” of the first cutting edge.  First, there is insufficient antecedent basis for the “outermost periphery” of the first cutting edge, since no “outermost periphery” of the first cutting edge has been previously introduced in the claim.  Further, it is noted that claim 25 recites on line 2 that the first cutting edge “extends along an outmost periphery of the peripheral portion”.  Therefore, it is unclear if these two “outermost” and “outmost” peripheries are the same or not.  Further clarification is needed.
Each of claims 26, 28 and 31 recite on line 1 “the maximum radius”.  However, there is insufficient antecedent basis for “the maximum radius”, since no “maximum” radius has been previously introduced on the claims.  
Further, since claim 25, from which claim 26 depends on sets forth “a radius” it is unclear if the “maximum radius” of claim 26 is the same as the “radius” of claim 25 or not.
Further, since claim 30, from which claim 31 depends on sets forth “a radius” it is unclear if the “maximum radius” of claim 31 is the same as the “radius” of claim 30 or not.
Claim 30 recite on line 13 “the chamfer”.  However, there is insufficient antecedent basis for “the chamfer” since no “chamfer” has been previously introduced on the claims.  For purposes of expediting prosecution “the chamfer” will be interpreted as –a chamfer--.  Further clarification is needed.
Additionally, claim 30 recites on line 21 “the outermost periphery” of the first cutting edge.  First, there is insufficient antecedent basis for the “outermost periphery” of the first cutting edge, since no “outermost periphery” of the first cutting edge has been previously introduced in the claim.  Further, it is noted that claim 30 recites on line 19 that the first cutting edge “extends along an outmost periphery of the peripheral portion”.  Therefore, it is unclear if these two “outermost” and “outmost” peripheries are the same or not.  Further clarification is needed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 25-31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swift et al. US 2016/0082526 (hereafter—Swift--) in view of EP 1 864 736 (hereafter—EP’736--).
In regards to claim 1,  Swift discloses an end mill (100) capable of being used for orbital drilling by which a workpiece is drilled by feeding a tool, in a tool axis direction offset to a central axis of a hole to be drilled, while rotating the tool around the tool axis direction and rotating the tool around the central axis of the hole, the end mill (100) comprising: a shank (106); a first cutting edge (134A) formed in a peripheral portion (110) of the shank (106) and having a first end (axially located closer to the shank 106) and a second end (axially located closer to a machining end) spaced apart in the tool axis direction (CL); and a second cutting edge (154A) formed in a bottom portion (portion located at the machining end) of the shank (106), wherein at least an edge preparation is formed on a first ridgeline (where the rake face and flank faces of cutting edge meet, thus, the first ridgeline being the first cutting edge) between a first rake face and a first flank of the first cutting edge (134A) (see paragraph [0049] lines 29-32), wherein the edge preparation is disposed at an angle to a cutting direction to the workpiece, wherein a first honed edge is formed in a first flank side of the first ridgeline and the first honed edge having a radius, wherein a second honed edge is formed on a second ridgeline (where the rake face and flank faces of cutting edge meet, thus, the second ridgeline being the second cutting edge)  between a second rake face and a second flank of the second cutting edge (154A) (see paragraph [0049] lines 29-32), and wherein the second ridgeline has no chamfered edge (e.g. since Swift sets forth that it is a hone, then it is being interpreted as having no chamfered edge), and wherein the first end (axially located closer to the shank 106) of the first cutting edge (134A) originates at a location coinciding with a most proximal cutting edge region location (e.g. closest to the shank) in the shank (106), and extends continuously and without interruption (as in Figure 1 for example) on the periphery of the shank to a third honed edge (see Figure 18A of Swift and note that there is a round corner hone portion 122A) extending between the second end (closer to the machining end) of the first cutting edge (134A) and the second cutting edge (154A), and wherein the first rake face (of the first cutting edge 134A) defines a positive rake angle  cutting edge (134A), and wherein the first rake defines a positive rake angle in the first cutting edge (134A), see lines 9-14 on paragraph [0049].  
However, Swift fails to disclose that: 1) the edge preparation is a chamfered edge; and where the chamfered edge additionally has --a chamfer-- formed on the first ridgeline between the first rake face and the first flank face of the first cutting edge, such that the chamfer is formed in the first rake face of the first ridgeline; 2) the value of the angle to which the edge preparation (chamfered edge) is disposed to the cutting direction to the workpiece is more than 0˚ and less than 30˚.
Nevertheless, EP’736 teaches that it is well known in the art of rotary cutting tools (thread milling tools) to have an orbital drilling tool with a first cutting edge (9) with different variations of edge preparations.  The edge preparations being disposed at an angle in relation to the cutting direction to the workpiece, which is at least more than 0˚.  One of these variations of edge preparations being a chamfered edge (10) that includes a chamfer (16) with a honed edge (14) (as in Figure 6) or a chamfer (16) with a honed edge (15) (as in Figure 7).  Note that the chamfer (16) of the chamfered edge (10), is formed on a first ridgeline (virtually as 9a) between a first rake face (6) and a first flank (7) of the first cutting edge (9).   Also note specifically, that Figure 7 has a configuration on which the honed edge (15) is formed in a first flank side (of flank 7) of the first ridgeline (9c) while the chamfer (16) is then formed in a first rake face side (of rake 6) of the first ridgeline.  By providing this blunt/honed/chamfer/ or edge preparation on the cutting edge tool wear on the peripheral edge is decreases therefore increasing tool life.  Additionally, a person having ordinary skill in the art would have recognized that by providing this edge preparation on the cutting edge, reduces damage to the cutting edge and increases the cutting edge strength when machining.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed, to modify Swift’s cutting edge to have a chamfered edge having a combination of both a hone and a chamfer as taught by EP’736 to increase cutting edge strength, decrease cutting edge wear and increase tool life.
Additionally, since Swift does disclose that the edge preparation (now being a chamfered edge with both a chamfer and a hone as taught by EP’736), is disposed at an angle in relation to a cutting direction to the workpiece; the value(s) of this angle constitutes a define value of the cutting tool.  Therefore, the value(s) to which the edge preparation is disposed in a cutting direction to the workpiece is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the angle will depend on the type of material being machined and desired cutting edge strength. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined edge preparation angle in relation to a cutting direction to the workpiece, were disclosed in the prior art by Swift (now being a chamfered edge with both a chamfer and a hone as taught by EP’736), it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Swift’s angle of the edge preparation or chamfered edge be as desired such as more than 0 degrees (as taught by EP’736) and less than 30 degrees.  In re Aller, 105 USPQ 233/ In re Boesch, 205 USPQ 215.
Additionally, since Swift also does disclose that the hone edge has a radius, the value(s) of the radius constitutes a define value(s) of the hone edge.  Therefore, the value(s) of the radius of the hone edge is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the value(s) of the radius of the hone edge will depend on the type of material being machined and desired cutting edge strength. Therefore, since the general conditions of the claim, i.e. that the hone edge is made up of a defined radius, were disclosed in the prior art by Swift, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Swift’s hone edge to have the radius with a value(s) as desired, such as not less than 10μm and not more than 30μm.  In re Aller, 105 USPQ 233/ In re Boesch, 205 USPQ 215.
In regards to claim 3, Swift as modified discloses the end mill according to claim 1, Swift as modified also discloses that the chamfered edge (edge preparation) (as in paragraph [0049], lines 30-31 of Swift) has a width not more than 150µm (see paragraph [0070] of Swift, lines 7-11 which states that the edge preparation/chamfer/honed edge is in a range from about 0.00005in to 0.003in which when converting it to um, yields to 1.27µm to 76.2µm which is within the claimed “not more than 150 µm”).
In regards to claim 25, Swift as modified discloses the end mill according to claim 1, Swift as modified also discloses that the first cutting edge (134A of Swift) extends along an outmost periphery of the peripheral portion and between the first and second ends of the first cutting edge (134A of Swift) for a length (AL of 110 as in Figures 1 and 2 of Swift), in a tool axis direction, that is greater than a length of a radius (R102 as in Figures 1 and 2 of Swift) extending from the tool axis to the outermost periphery of the first cutting edge (134A of Swift).  (See also paragraph [0047] of Swift).
In regards to claims 26 and 28, Swift as modified discloses the end mill according to claims 25 and 1 respectively, Swift as modified also discloses that the maximum radius (R102 of Swift) from the tool axis to a tip of the first cutting edge (134A of Swift) remains constant between the first and second ends (note that Swift in paragraph [0049] sets forth that the first cutting edge 134A is located at the periphery of the generally cylindrically shaped cutter.  Thus, since the cutter is catalogued as cylindrical, then the diameter of the tool and subsequently, the maximum radius of the tool, remains constant between the first and second ends).
If the applicant considers that the current interpretation of Swift fails to explicitly teach that “the maximum radius from the tool axis to a tip of the first cutting edge remains constant between the first and second ends”, the Examiner takes Official Notice: the fact that it is well known in the art to have the radius remain constant depending on the desired surface finish and geometry or shape of the workpiece being machined (e.g. straight wall formation).
Therefore, the examiner takes Official Notice that it would have been obvious to one of ordinary skill at the time the Applicant' s invention was filed, to provide Swift's radius to remain constant depending on the desired surface finish and geometry or shape of the workpiece being machined (see also section 20-a, below).
In regards to claims 27 and 29, Swift as modified discloses the end mill according to claims 26 and 28 respectively, Swift as modified also discloses that the first cutting edge (134A) has helical configuration (see Figure 1 of Swift).
In regards to claim 30,  Swift discloses an end mill (100) capable of being used for orbital drilling by which a workpiece is drilled by feeding a tool, in a tool axis direction offset to a central axis of a hole to be drilled, while rotating the tool around the tool axis direction and rotating the tool around the central axis of the hole, the end mill (100) comprising: a shank (106); a first cutting edge (134A) formed in a peripheral portion (110) of the shank (106) and having a first end (axially located closer to the shank 106) and a second end (axially located closer to a machining end) spaced apart in the tool axis direction (CL); and a second cutting edge (154A) formed in a bottom portion (portion located at the machining end) of the shank (106), wherein at least an edge preparation is formed on a first ridgeline (where the rake face and flank faces of cutting edge meet, thus, the first ridgeline being the first cutting edge) between a first rake face and a first flank of the first cutting edge (134A) (see paragraph [0049] lines 29-32), wherein the edge preparation is disposed at an angle to a cutting direction to the workpiece, wherein a first honed edge is formed in a first flank side of the first ridgeline and the first honed edge having a radius, wherein a second honed edge is formed on a second ridgeline (where the rake face and flank faces of cutting edge meet, thus, the second ridgeline being the second cutting edge)  between a second rake face and a second flank of the second cutting edge (154A) (see paragraph [0049] lines 29-32), and wherein the second ridgeline has no chamfered edge (e.g. since Swift sets forth that it is a hone, then it is being interpreted as having no chamfered edge), the first cutting edge extends along an outmost periphery of the peripheral portion and between the first and second ends of the first cutting edge (134A) for a length (AL of 110 as in Figures 1 and 2), in a tool axis direction, that is greater than a length of a radius (R102 as in Figures 1 and 2) extending from the tool axis to the outermost periphery of the first cutting edge (134A) (see also paragraph [0047] of Swift); and wherein the first rake face defines a positive rake angle in the first cutting edge (134A), (see lines 9-14 on paragraph [0049]).  
However, Swift fails to disclose that: 1) the edge preparation is a chamfered edge; and where the chamfered edge additionally has --a chamfer-- formed on the first ridgeline between the first rake face and the first flank face of the first cutting edge, such that the chamfer is formed in the first rake face of the first ridgeline; 2) the value of the angle to which the edge preparation (chamfered edge) is disposed to the cutting direction to the workpiece is more than 0˚ and less than 30˚.
Nevertheless, EP’736 teaches that it is well known in the art of rotary cutting tools (thread milling tools) to have an orbital drilling tool with a first cutting edge (9) with different variations of edge preparations.  The edge preparations being disposed at an angle in relation to the cutting direction to the workpiece, which is at least more than 0˚.  One of these variations of edge preparations being a chamfered edge (10) that includes a chamfer (16) with a honed edge (14) (as in Figure 6) or a chamfer (16) with a honed edge (15) (as in Figure 7).  Note that the chamfer (16) of the chamfered edge (10), is formed on a first ridgeline (virtually as 9a) between a first rake face (6) and a first flank (7) of the first cutting edge (9).   Also note specifically, that Figure 7 has a configuration on which the honed edge (15) is formed in a first flank side (of flank 7) of the first ridgeline (9c) while the chamfer (16) is then formed in a first rake face side (of rake 6) of the first ridgeline.  By providing this blunt/honed/chamfer/ or edge preparation on the cutting edge tool wear on the peripheral edge is decreases therefore increasing tool life.  Additionally, a person having ordinary skill in the art would have recognized that by providing this edge preparation on the cutting edge, reduces damage to the cutting edge and increases the cutting edge strength when machining.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed, to modify Swift’s cutting edge to have a chamfered edge having a combination of both a hone and a chamfer as taught by EP’736 to increase cutting edge strength, decrease cutting edge wear and increase tool life.
Additionally, since Swift does disclose that the edge preparation (now being a chamfered edge with both a chamfer and a hone as taught by EP’736), is disposed at an angle in relation to a cutting direction to the workpiece; the value(s) of this angle constitutes a define value of the cutting tool.  Therefore, the value(s) to which the edge preparation is disposed in a cutting direction to the workpiece is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the angle will depend on the type of material being machined and desired cutting edge strength. Therefore, since the general conditions of the claim, i.e. that the cutting tool is made up of a defined edge preparation angle in relation to a cutting direction to the workpiece, were disclosed in the prior art by Swift (now being a chamfered edge with both a chamfer and a hone as taught by EP’736), it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Swift’s angle of the edge preparation or chamfered edge be as desired such as more than 0 degrees (as taught by EP’736) and less than 30 degrees.  In re Aller, 105 USPQ 233/ In re Boesch, 205 USPQ 215.
Additionally, since Swift also does disclose that the hone edge has a radius, the value(s) of the radius constitutes a define value(s) of the hone edge.  Therefore, the value(s) of the radius of the hone edge is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that the value(s) of the radius of the hone edge will depend on the type of material being machined and desired cutting edge strength. Therefore, since the general conditions of the claim, i.e. that the hone edge is made up of a defined radius, were disclosed in the prior art by Swift, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to provide Swift’s hone edge to have the radius with a value(s) as desired, such as not less than 10μm and not more than 30μm.  In re Aller, 105 USPQ 233/ In re Boesch, 205 USPQ 215.
In regards to claim 31, Swift as modified discloses the end mill according to claim 30, Swift as modified also discloses that the maximum radius (R102 of Swift) from the tool axis to a tip of the first cutting edge (134A of Swift) remains constant between the first and second ends (note that Swift in paragraph [0049] sets forth that the first cutting edge 134A is located at the periphery of the generally cylindrically shaped cutter.  Thus, since the cutter is catalogued as cylindrical, then the diameter of the tool and subsequently, the maximum radius of the tool, remains constant between the first and second ends).
If the applicant considers that the current interpretation of Swift fails to explicitly teach that “the maximum radius from the tool axis to a tip of the first cutting edge remains constant between the first and second ends”, the Examiner takes Official Notice: the fact that it is well known in the art to have the radius remain constant depending on the desired surface finish and geometry or shape of the workpiece being machined (e.g. straight wall formation).
Therefore, the examiner takes Official Notice that it would have been obvious to one of ordinary skill at the time the Applicant' s invention was filed, to provide Swift's radius to remain constant depending on the desired surface finish and geometry or shape of the workpiece being machined (see also section 20-a, below).
In regards to claim 32, Swift as modified discloses the end mill according to claim 31, Swift as modified also discloses that the first cutting edge (134A of Swift) has helical configuration (see Figure 1 of Swift).
Claim(s) 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swift et al. US 2016/0082526 (hereafter—Swift--) in view of EP 1 864 736 (hereafter—EP’736--) as applied to claims 1 and 3 above and in further view of Volokh US 2008/0152438.
In regards to claims 8 and 19, Swift as modified discloses the end mill of claims 1 and 3 respectively.
However, fails to disclose that the end mill is used in a drilling method comprising producing a drilled product by orbital drilling of the workpiece.
Nevertheless, Volokh teaches that it is well known in the art of milling tools, to have an end mill be used in a drilling method on which a drilled product is produced by orbital drilling of the workpiece.  See Summary of the Invention of Volokh, which states that the end mill is used in orbital drilling.
A person having ordinary skill in the art, would have recognized that end mills are well known to be used in a variety of machining operation which require tool rotation along its axis while laterally moving tool or while revolving about the tool axis.  A person having ordinary skill in the art would have recognized that the process of orbital drilling is a holemaking operation by milling in which the center of an end mill orbits about the center of the intended hole while spinning on its own axis and moving in the axial direction. Orbital drilling is also known as circular milling or helical interpolation.  Thus, orbital drilling is a well-known tool machining operation where an end mill is commonly used.  Thus, it would have been obvious to a person having ordinary skill in the art at the time Applicant’s invention was filed, to have used Swift’s end mill for drilling a product by orbital drilling of the workpiece, as taught by Volokh in order to perform orbital drilling.
Claim(s) 33 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swift et al. US 2016/0082526 (hereafter—Swift--) in view of EP 1 864 736 (hereafter—EP’736--) as applied to claims 1 and 30 above and in further view of Kuroda et al. US 2003/0180104 (hereafter—Kuroda--).
In regards to claims 33 and 34, Swift as modified discloses the end mill according to claims 1 and 30, Swift as modified also discloses that the second rake face defines a rake angle in the second cutting edge (154A).  This is shown on partially on Figure 5 for example.
However, Swift fails to disclose that the rake angle of the second rake face of the second cutting edge is positive.
Nevertheless, Kuroda further teaches that it is well known in the art of end mills to have a second cutting edge (or bottom end cutting edge 2), having a positive rake angle to enhance machinability of the bottom end cutting edge 2.  See paragraph [0108].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time Applicant’s invention was filed to have the angle of the second rake face of Swift, be positive as taught by Kuroda, to enhance machinability of the second cutting edge.
Response to Arguments
Rejections not based on Prior Art
In view of Applicant's arguments and after further consideration, the previous 35 U.S.C. § 112 (a) rejection of claims 25 and 30 has been withdrawn.
However, further consideration, the previous 35 U.S.C. § 112 (a) rejection of claims 26, 28 and 31 is still deemed proper.
Applicant argues on pages 7-8 that Figures 1 and 3, in combination with paragraph [0019-0022], Applicant has sufficient disclosure to comply with the written description requirement. 
However, the Examiner respectfully disagrees and points Applicant to the rejection above for details.  As explained above, claims 26, 28 and 31 each recite on lines 1-2 that “the maximum radius from the tool axis to a tip of the first cutting edge remains constant between the first and second ends”. 
However, there is no indication on the specification for these limitations, specifically that the maximum radius from the tool axis to a tip of the first cutting edge remains constant between the first and second ends.  
It is first noted that Figure 3, discloses “a partial enlarged view showing an example of a shape of the boundary portion between the peripheral cutting edge and the bottom cutting edge of the end mill shown in FIG. 1” as indicated on page 3 of the Specification as filed.  
Second, paragraph [0020] only defines the radius of the end mill, as being the maximum distance from a tool axis to the tip of the peripheral cutting edge.  Paragraph [0020] does not set forth that this radius remains constant between the first and second ends.
Thus, since claim 1 clearly defines the first and second ends (second end formed in a bottom portion of the shank; and the first end originating at a location coinciding with a most proximal cutting edge region location in the shank, and extends continuously…to a third honed edge extending between the second end of the first cutting edge and the second cutting edge) and Figure 3 shows a partial enlarged view of the cutting tool, then Figure 3 does not necessarily disclose that the maximum radius from the tool axis to a tip of the first cutting edge remains constant between the first and second ends.  
Rejections based on Prior Art
Applicant’s arguments filed on 08/16/2022 with respect to claims 1, 3, 8, 19, 25-32 have been carefully and fully considered, and in light of Applicant’s amendments, a new ground(s) of rejection for claim(s) 1, 3, 25-31 and 32 under 35 U.S.C. 103 as being unpatentable over Swift et al. US 2016/0082526 (hereafter—Swift--) in view of EP 1 864 736 (hereafter—EP’736--); for claim(s) 8 and 19 under 35 U.S.C. 103 as being unpatentable over Swift et al. US 2016/0082526 (hereafter—Swift--); EP 1 864 736 (hereafter—EP’736--) and Volokh US 2008/0152438; and for new claim(s) 33 and 34 under 35 U.S.C. 103 as being unpatentable over Swift et al. US 2016/0082526 (hereafter—Swift--); EP 1 864 736 (hereafter—EP’736--) and Kuroda et al. US 2003/0180104 (hereafter—Kuroda--) have been incorporated as aforementioned.
Applicant argues on page 15 of the Remarks that since teaching reference EP’736 designs its teeth for the purpose of thread cutting which presents different issues than the peripheral cutting edges, the foundation for a proper Aller modification is lost and the teachings as to chamfer angles, etc. in EP’736 cannot be said to be obviously invoked in the configuration of peripheral cutting edges.
First, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, EP’736 teaches that it is well known in the art of rotary cutting tools (thread milling tools) to have an orbital drilling tool with a first cutting edge (9) with different variations of edge preparations.  The edge preparations being disposed at an angle in relation to the cutting direction to the workpiece, which is at least more than 0˚.  One of these variations of edge preparations being a chamfered edge (10) that includes a chamfer (16) with a honed edge (14) (as in Figure 6) or a chamfer (16) with a honed edge (15) (as in Figure 7).  Note that the chamfer (16) of the chamfered edge (10), is formed on a first ridgeline (virtually as 9a) between a first rake face (6) and a first flank (7) of the first cutting edge (9).   Also note specifically, that Figure 7 has a configuration on which the honed edge (15) is formed in a first flank side (of flank 7) of the first ridgeline (9c) while the chamfer (16) is then formed in a first rake face side (of rake 6) of the first ridgeline.  By providing this blunt/honed/chamfer/ or edge preparation on the cutting edge tool wear on the peripheral edge is decreases therefore increasing tool life.  Additionally, a person having ordinary skill in the art would have recognized that by providing this edge preparation on the cutting edge, reduces damage to the cutting edge and increases the cutting edge strength when machining.
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time the Applicant’s invention was filed, to modify Swift’s cutting edge to have a chamfered edge having a combination of both a hone and a chamfer as taught by EP’736 to increase cutting edge strength, decrease cutting edge wear and increase tool life.
The Examiner also notes that it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the teaching reference EP’736 is both in the field of applicant’s endeavor (rotary cutting tools and rotary cutting machining) and reasonably pertinent to the particular problem with which the applicant was concerned (reduce stress concentration on cutting edges when machining by providing edge preparations on the cutting edges).  Thus, the Examiner’s interpretation is not precluded.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Previously cited: Hujis et al. US 2019/0366456 teaches that is well known in the art of rotary cutting tools to have a first cutting edge located on a periphery of a tool, the cutting edge disposed between a first and second end, where a maximum radius from the tool axis to a tip of the cutting edge between first and second ends, remains constant along a length of a cutting section.  See paragraph [0074].  See also paragraph [0076] which states that by providing such tool, a straight wall can be formed during machining  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE N RAMOS/Primary Examiner, Art Unit 3722